Case 1:21-cv-10426-LTS Document 8-5 Filed 05/29/20 Page 1 of 5




                   EXHIBIT B
5/28/2020                 Case 1:21-cv-10426-LTS          Document
                                        Francesca Viola | Temple          8-5
                                                                 University       Filed of
                                                                            Klein College 05/29/20     Page 2 of 5
                                                                                           Media and Communication



    LATEST UPDATES FOR THE RETURN TO CAMPUS
    Rea d Mor e




    Explore Temple University                                                                                        Search


                  Klein College of Media
                  and Communication


                                                                Full Menu




                                                   Francesca Viola




                                                    Francesca Viola
                                                    Assistant Professor of Instruction
                                                    Department:Journalism

                                                    fviola@temple.edu

                                                    O ce:215-204-9003

                                                    Annenberg Hall, Room 335




    Biography
    Francesca Viola teaches courses in broadcast news writing, TV news reporting, and

https://klein.temple.edu/faculty/francesca-viola                                                                              1/4
5/28/2020                 Case 1:21-cv-10426-LTS          Document
                                        Francesca Viola | Temple          8-5
                                                                 University       Filed of
                                                                            Klein College 05/29/20     Page 3 of 5
                                                                                           Media and Communication

    journalism and the law. She has many years experience in TV news reporting and
    producing but began her career in print as a reporter for the Germantown Courier. Later she
    worked as a writer for KYW-TV Eyewitness News (now CBS-3), then became associate
    producer of the rst 10 o’clock news program in the Philadelphia market at Fox-29. While
    there, Viola was a part of the Emmy Award–winning team that covered the re at the
    Meridian Building, one of the worst res in Philadelphia history. While a reporter for
    another startup newscast, Inquirer News Tonight, she earned a law degree from Widener
    University and is now a licensed attorney. She then specialized in legal news reporting and
    worked later as a freelance producer for ABC’s World News Tonight and Good Morning
    America before joining the faculty at Temple.


    Viola’s interests include the nexus between emerging media and the law’s response to it,
    as well as the e ect of the internet on broadcast journalism. She lives in Fort Washington,
    Pennsylvania, with her husband and two children.


    Education
                       DEGREE JD

                          FIELD School of Law

                      SCHOOL Widener University

                       DEGREE MJ

                          FIELD School of Communications and Theater

                      SCHOOL Temple University




                                                                  Apply




                                                                   Visit




https://klein.temple.edu/faculty/francesca-viola                                                                     2/4
5/28/2020                 Case 1:21-cv-10426-LTS          Document
                                        Francesca Viola | Temple          8-5
                                                                 University       Filed of
                                                                            Klein College 05/29/20     Page 4 of 5
                                                                                           Media and Communication



                                                           Request More Info




                                         SEARCH THIS SITE           SEARCH ALL OF TEMPLE




       Enter Keywords                                                                               Search




    Master and Doctoral Programs

    Find Your Major

    Admissions

    Student Life at the Klein College of Media and Communication

    About the Klein College of Media and Communication

    For Alumni

    Contact

    Giving


    Temple University Klein College of Media and
    Communication
    Annenberg Hall
    2020 N. 13th St.
    Philadelphia, PA 19122 USA


    Follow Klein College of Media and Communication


    
https://klein.temple.edu/faculty/francesca-viola                                                                     3/4
5/28/2020                 Case 1:21-cv-10426-LTS          Document
                                        Francesca Viola | Temple          8-5
                                                                 University       Filed of
                                                                            Klein College 05/29/20     Page 5 of 5
                                                                                           Media and Communication




    Cherry & White Directory • Maps & Directions • Contact • Policies • Social Media • TUportal

    • TUMail • Accessibility • Careers at Temple



    Copyright 2020, Temple University. All rights reserved.




https://klein.temple.edu/faculty/francesca-viola                                                                     4/4
